    Case 16-20298          Doc 144        Filed 08/04/20 Entered 08/04/20 15:37:42       Desc Main
                                           Document     Page 1 of 2

                                UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MAINE

         ------------------------------------------------X
         IN RE:                                               CHAPTER 13
         Christopher E. Whitney,                              CASE NO. 16-20298
         Christina Whitney

                              Debtors
         -------------------------------------------------X

                NUNC PRO TUNC ORDER PURSUANT TO 11 U.S.C. § 362(d)
             MODIFYING THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. § 362(a)

         Upon the motion, (the “Motion”), of Carrington Mortgage Services, LLC (with any subsequent

successor or assign, the “Creditor”), for an order, Nunc Pro Tunc pursuant to section 362(d) of title 11

of the United States Code (the “Bankruptcy Code”) vacating the automatic stay imposed in the above-

captioned case by section 362(a) of the Bankruptcy Code as to the Creditor’s interests in the Property

known as 8 Red`s Way, Raymond, ME 04071 (the “Property”) effective August 29, 2020, to allow the

Creditor’s enforcement of its rights in, and remedies in and to, the Property; and due and proper notice

of the Motion having been made on all necessary parties; and having come before me and upon all of

the proceedings had before the Court; and after due deliberation and sufficient cause appearing, it is

hereby

         ORDERED that the Motion is granted as provided herein; and it is further

         ORDERED that effective August 29, 2020, the automatic stay imposed in this case by section

362(a) of the Bankruptcy Code is vacated Nunc Pro Tunc under section 362(d) of the Bankruptcy Code

as to the Creditor’s interests in the Property to allow the Creditor’s enforcement of its rights in, and

remedies in and to, including but not limited to foreclosure of the mortgage lien on the Property;

negotiating a settlement or by entering into a loan workout with the Debtors; and it is further

         ORDERED that the Creditor shall promptly report and turn over to the case trustee any surplus

monies realized by any sale of the Property; and it is further
    Case 16-20298       Doc 144       Filed 08/04/20 Entered 08/04/20 15:37:42          Desc Main
                                       Document     Page 2 of 2

               ORDERED that this Order shall become final in fourteen (14) days unless a Party in

Interest sooner objects, in which case the matter shall be set for hearing and considered by the Court as

if this Order had not been entered.

        ORDERED that the Debtors through their counsel will accept service on the Foreclosure

Complaint.

        ORDERED that the Debtors shall have a deadline to respond to the Foreclosure Complaint of

on or before September 29, 2020, which represents an additional twenty-one (21) days after Relief is

effective.



SO ORDERED.

DATED at Portland, Maine this _____         August
                               3rd day of _________________, 2020.


                                                     /s/ Peter G. Cary
                                                     ________________________________________
                                                     Hon. Cary, Peter C.
                                                     United States Bankruptcy Judge
